Case: 21-50193     Document: 00516198525         Page: 1    Date Filed: 02/10/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-50193                      February 10, 2022
                                                                      Lyle W. Cayce
                                                                           Clerk
   Brandon Lee Moon,

                                                           Plaintiff—Appellant,

                                      versus

   Salvador Olivarez; Detective Jeffrey Dove,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:06-CV-925


   Before Jolly, Higginson, and Engelhardt, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
         Appellant Brandon Moon spent seventeen years in prison for a rape
   he did not commit. He was exonerated and released from prison in 2004 after
   DNA evidence confirmed his innocence. In 2006, following his release,
   Moon filed suit against numerous individuals and entities he claimed were
   responsible for his imprisonment. Now, after fifteen years of litigation,
   Moon’s only remaining claim is for false imprisonment under Texas state law
   against two retired El Paso, Texas detectives, Salvador Olivarez and Jeffrey
   Dove, who were involved in the investigation of his 1987 rape charges. The
   district court granted summary judgment on this one remaining claim in favor
Case: 21-50193         Document: 00516198525              Page: 2       Date Filed: 02/10/2022




                                          No. 21-50193


   of Olivarez and Dove after concluding, inter alia, that detectives Olivarez and
   Dove did not willfully detain Moon, an essential element for the false
   imprisonment claim. Because we find no error, we AFFIRM the judgment
   of the district court.
                                                I.
                                                A.
           We turn the clock back some 30-plus years to review the relevant facts
   of the investigation and prosecution of the case against Moon. DM was raped
   at gunpoint in her home in El Paso, Texas on April 27, 1987. Detective Joe
   Villa was the lead detective investigating DM’s sexual assault.
           On April 29, 1987, two days after DM’s assault, Villa called DM to ask
   if she could identify her attacker. She could, and she went to Villa’s office
   that day. There, DM recounted the details of her sexual assault and provided
   Villa with a detailed physical description of her attacker and the weapon he
   used. DM stated that “she would recognize [her attacker] if she saw him
   again,” and assisted Villa in creating a photo composite of the attacker’s
   likeness.
           That same day, Villa spoke with the defendant Detective Olivarez
   about DM’s case. Villa showed Olivarez the composite DM had made, 1 and
   according to Olivarez’s report, Olivarez told Villa that he “believed [he]
   recognized the subject to be [Moon.]” Olivarez then advised Villa to “check
   the computer so as to find [Moon’s] PD number.” He said that he “had read



           1
              Moon disputes that the composite existed at the time of Olivarez and Villa’s
   conversation. Olivarez stated in his report that he spoke with Villa “at about 1540 hours”
   (3:40 PM) on April 29, 1987. Villa, however, noted in his report that DM arrived at his
   office at 6:00 PM on April 29. Dove stated in his affidavit that DM arrived at the station at
   4:00 PM on April 29.




                                                2
Case: 21-50193        Document: 00516198525             Page: 3      Date Filed: 02/10/2022




                                        No. 21-50193


   a rape case on the same subject Moon from 1984 2 and also had booked him
   for Burglary of Habitation 3 around November” the year before. 4 Olivarez,
   however, did not tell Villa that that the charges from the 1984 rape case had
   been dismissed, or that Moon had been acquitted of the 1986 burglaries.
   Olivarez never spoke to DM and following his single conversation with Villa
   had no further involvement in the investigation of DM’s rape.
           After his conversation with Olivarez, Villa “ran Moon’s name though
   the computer” and “found” that Moon “had a criminal history [that]
   included an aggravated sexual assault.” Villa obtained Moon’s police photo
   and created a six-picture photographic lineup. Villa recalled DM to the
   station on April 29, 1987 to view the photographic lineup. DM pointed to
   photo #3 as her attacker. Photo #3 was Moon. DM then became emotional
   and began to cry. Villa instructed her to look carefully at the photo “so as to
   not make any mistake.” Villa stated in his report that DM reexamined the
   photographic lineup and again said that “she believed the person in photo #3
   to be her attacker, but that to be absolutely certain, she would have to view
   the subject in person.” Villa told DM that she had “tentatively identified”
   a man named Brandon Moon.




           2
            In 1984, Moon was arrested for the sexual assault of KW. He was charged with
   aggravated rape and aggravated kidnapping. The charges were later dismissed.
           3
             Olivarez previously arrested Moon in November 1986 for two burglaries that
   occurred that same month. Moon was acquitted following a jury trial. Moon testified that
   after he was acquitted, Olivarez walked up to him and said: “I know you did this, and I’m
   going to get you.” Olivarez denies ever making such a statement.
           4
              In his affidavit for a search warrant in a different case dated May 5, 1987,
   Detective Dove stated that Moon was “known by Detective Olivarez as a burglar.” Dove
   also testified in 2007 that Olivarez had “suggested [to Villa] that Brandon Moon was a
   known burglar at the time.”




                                              3
Case: 21-50193         Document: 00516198525              Page: 4       Date Filed: 02/10/2022




                                          No. 21-50193


           In her witness statement dated April 29, 1987, DM stated that after
   examining the photos, she “recognized that photo #3 looked very much like
   the person that raped me[, and that she felt] strongly that the photo is that of
   the person who raped me. However, I am not able to say for positively certain
   unless I could see the person live.” In her witness statement dated April 30,
   1987, DM stated that “I have tentatively identified the black and white photo
   of a man in picture #3 as the man who attacked me.”
           On April 30, 1987, three days after DM’s sexual assault, Villa stated
   in his report that he “drew up an affidavit charging Brandon Moon with
   aggravated sexual assault[, and] [he] presented the affidavit to municipal
   court judge, Ricardo Herrera, and [Judge Herrera] issued warrant #M87-
   05895” for Moon’s arrest. There is, however, no warrant in the record. 5
   There is, in the record, the second page of Villa’s April 30, 1987 probable
   cause affidavit, which bears Judge Herrera’s signature and states that DM
   “pointed out [Moon’s] photo” out of the photographic lineup and
   “recognized it as that of the subject who raped her, and did in fact believe
   that the defendant is the subject who raped her.” Indeed, Villa arrested
   Moon in his dormitory room at the University of Texas at El Paso on May 1,
   1987.



           5
             The existence of an arrest warrant in this case is a contested issue of fact raised
   by Moon. Moon argues that a reasonable jury could conclude that defendants arrested him
   without a warrant, and thus, without lawful authority. For support, he argues that there is
   no warrant in the record and the only evidence against him at the time of his arrest was the
   “tentative” identification by DM. We should note, however, that if the arrest warrant had
   been produced, the appeal could have been quickly decided because the detention a fortiori
   would have been lawful for the purpose of this case. See Martinez v. Eng., 267 S.W.3d 521,
   529 (Tex. App. 2008) (“[W]here an arrest is made pursuant to a valid arrest warrant . . .
   there is no cause of action for false imprisonment.”). The absence of the warrant has
   required us to probe further into whether Moon’s detention, i.e., his arrest, was caused by
   these defendants-appellees.




                                                4
Case: 21-50193       Document: 00516198525             Page: 5     Date Filed: 02/10/2022




                                        No. 21-50193


                                             B.
          On May 2, 1987, following Moon’s arrest, Detectives Dove and Villa
   conducted a physical lineup involving Moon to present to DM and two other
   crime victims: KN, 6 who had been sexually assaulted on November 25, 1985
   and MD, whose residence was burglarized on March 3, 1986. Moon’s
   attorney was not contacted, but Dove advised Moon of his rights and asked
   if he wished for his lawyer to be present. Moon declined. Dove failed to
   obtain a written waiver of Moon’s rights as required by department policy.
   Olivarez had no involvement with the lineup.
          The lineup consisted of Moon and four police officers, which was
   another violation of department procedure. Dove testified that officers were
   used because the detectives could not locate four white inmates in the county
   jail to use in the lineup. The officers who participated in the lineup were all,
   like Moon, white, clean shaven, wearing the blue jail uniforms, had short
   haircuts, and were generally the same height. Moon testified that he could
   not recall anything about the other lineup participants’ physical appearances
   that were significantly different from his physical appearance. To be sure,
   Moon remarked after the lineup, “Well, at least they all kind of looked like
   me.” Moon testified, however, that during the lineup, he was “in a state of
   shock,” whereas the officers in the lineup did not appear nervous. Villa and
   Dove identified the officers in the lineup by their full names in their
   respective reports but failed to note their status as police officers. Lieutenant
   Saucedo, however, noted in his report that the lineup participants were police
   officers. It should be added that Moon chose where he stood in the lineup.




          6
             Dove was the detective investigating KN’s case. KN was unable to identify her
   attacker in 1985 and the case was inactivated.




                                             5
Case: 21-50193      Document: 00516198525          Page: 6    Date Filed: 02/10/2022




                                    No. 21-50193


          When DM, KN, and MD arrived to view the lineup, Villa introduced
   them to one another, and they sat next to one another in the hallway outside
   the viewing room. Villa instructed the three witnesses not to discuss with
   each other their respective incidents. There is no evidence that the witnesses
   disregarded this instruction. Dove was not involved in having the witnesses
   sit together in the hallway and only learned about it later. During the lineup,
   Detective Villa was in the viewing room with each witness, while Detective
   Dove was in the lineup room.
          KN viewed the lineup first. When the lineup turned and faced, she
   began trembling and crying and identified her attacker as “[t]he one in the
   middle, it is the one in the middle.” Moon was the man in the middle.
   Detective Dove, who was in the other room, stated in his report that at the
   beginning of the lineup, he heard “a loud cry of grief; it sounded like
   somebody experienced pain or anguish.” KN was then escorted to a small
   office, so the other witnesses would not see her crying.
          MD viewed the lineup second. After about fifteen seconds, she
   identified Moon as the man that burglarized her home. After MD left the
   viewing room, Villa instructed the men to change positions.
          DM viewed the lineup last. She previously had seen Moon’s photo in
   the photographic lineup two days earlier and knew Moon’s name. When the
   participants turned to face DM, she began crying and said that the attacker
   looked like the man on the far right. Moon was the man on the far right. DM
   said she wanted to be sure, so she asked to see all the men put on ski caps.
   After seeing all the men in ski caps, DM repeated that she still believed that




                                         6
Case: 21-50193         Document: 00516198525              Page: 7       Date Filed: 02/10/2022




                                          No. 21-50193


   the man on the far right, Moon, was the man who raped her. DM signed a
   line-up card reflecting her identification of Moon. 7
                                                C.
           Moon was indicted and tried for the aggravated sexual assault of DM.
   DM testified at Moon’s trial and unequivocally identified Moon as the man
   that sexually assaulted her. On January 14, 1988, Moon was convicted of the
   aggravated sexual assault of DM. Moon was sentenced to seventy-five years’
   incarceration. He was released in 2004 after serving seventeen years in
   prison when DNA testing confirmed his innocence.
                                                II.
           On October 23, 2006, Moon filed this suit. Moon originally filed suit
   against numerous individuals and entities he claimed were responsible for his
   imprisonment. Moon asserted several claims arising under both federal law
   and Texas state law. Several defendants were dismissed by agreement of the
   parties. The district court then dismissed (or granted summary judgment
   against) all of Moon’s claims. See Moon v. City of El Paso, 906 F.3d 352, 356
   (5th Cir. 2018). Moon appealed the district court’s dismissal, and this Court
   affirmed in part and reversed in part. Id. at 360. This Court held, inter alia,
   that the tort of false imprisonment “is a continuing tort in Texas,” and


           7
              Moon submitted an expert report in this case by Michael D. Lyman, Ph.D.,
   attacking the reliability of the lineup. Dr. Lyman opined that the lineup Detectives Dove
   and Villa conducted with respect to DM was “patently suggestive because Moon was, in
   fact, the only person in it who appeared in the photo lineup two days earlier.” This defect,
   he says, made the in-person lineup akin to a “showup,” which is “inherently more
   suggestive.” Dr. Lyman stated that the defendants should have known about the
   “suggestive and inappropriate” nature of conducting such a lineup and “[a]bsent any
   efforts to control all variables that created a ‘suggestive’ physical lineup, [DM] should not
   have been shown the physical lineup at all.” Dr. Lyman’s opinion concluded that the
   identification procedures used by the officers in this case “were unfairly biased and
   suggestive.”




                                                7
Case: 21-50193     Document: 00516198525             Page: 8   Date Filed: 02/10/2022




                                      No. 21-50193


   Moon’s cause of action for false imprisonment accrued upon his release in
   2004. Therefore, Moon’s false imprisonment claim under Texas state law
   was timely. Id. at 358. This Court then remanded to the district court for
   further proceedings. Id. at 361.
          On remand, Moon filed his first amended complaint on January 3,
   2020. On September 2, 2020, Dove and Olivarez, the only remaining
   defendants, moved for summary judgment. On October 9, 2020, Moon, with
   defendants’ consent, filed his second amended complaint—the operative
   complaint when summary judgment was granted—alleging solely that
   Olivarez and Dove falsely imprisoned him in violation of Texas state law. On
   February 12, 2021, the district court granted Dove and Olivarez’s motion for
   summary judgment. The district court concluded that Moon failed to show
   that Olivarez and Dove willfully detained him without authority of law. The
   district court further held that summary judgment for appellees was
   appropriate because “several intervening causes broke the causal link”
   between any actions taken by Olivarez and Dove and Moon’s imprisonment.
   Finally, the district court concluded Olivarez and Dove were entitled to
   official immunity under Texas state law. Moon has timely appealed.
                                          III.
          We review a district court’s grant of summary judgment de novo.
   Ahders v. SEI Priv. Tr. Co., 982 F.3d 312, 315 (5th Cir. 2020). Summary
   judgment shall be granted “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine if “the
   evidence is such that a reasonable jury could return a verdict for the
   nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
   A fact is material if it “might affect the outcome of the suit.” Id. The court
   views the evidence in the light most favorable to Moon and draws all




                                           8
Case: 21-50193        Document: 00516198525              Page: 9       Date Filed: 02/10/2022




                                          No. 21-50193


   reasonable inferences in his favor. See Ahders, 982 F.3d at 315. Moon,
   however, “cannot defeat summary judgment with speculation, improbable
   inferences, or unsubstantiated assertions.” Likens v. Hartford Life & Accident
   Ins. Co., 688 F.3d 197, 202 (5th Cir. 2012).
           The essential elements of false imprisonment under Texas state law
   are: “(1) willful detention; (2) without consent; and (3) without authority of
   law.” Wal-Mart Stores, Inc. v. Rodriguez, 92 S.W.3d 502, 506 (Tex. 2002).
   Moon bears the burden of proving all three elements. 8 Sears, Roebuck & Co.
   v. Castillo, 693 S.W.2d 374, 376 (Tex. 1985); Wal-Mart Stores, Inc. v. Odem,
   929 S.W.2d 513, 519 (Tex. App. 1996), writ denied (Mar. 27, 1997); Garcia v.
   Schlumberger Tech. Corp., No. 04-17-00180-CV, 2017 WL 5759377, at *2
   (Tex. App. Nov. 29, 2017). Liability for false imprisonment in Texas,
   however, “extends beyond those who willfully participate in detaining the
   complaining party to those who request or direct the detention.” Rodriguez,
   92 S.W.3d at 507. The first element—willful detention—can be satisfied,
   even when the defendant does not participate in the detention, if the
   defendant engages in “conduct that is intended to cause one to be detained,
   and in fact causes the detention.” Id. Texas courts have referred to this
   causation standard as “instigation” of the false imprisonment. Id.




           8
             We recognize that strong probable cause supports the authority of law for Moon’s
   arrest, which suggests that Moon failed to show that he was arrested without authority of
   law. See Rogers v. City of Hous., 627 S.W.3d 777, 790 (Tex. App. 2021)(“[L]egal authority
   to arrest is shown in the false imprisonment context either by procurement of an arrest
   warrant or by a showing of probable cause.”). But, under Texas law, a warrant is required
   for the arrest of an individual except under limited circumstances. See Amores v. State, 816
   S.W.2d 407, 413 (Tex. Crim. App. 1991) (en banc). None of those limited circumstances
   applies in this case. See Tex. Code Crim. Proc. Ann. art. 14.01-14.05. Thus,
   without a warrant, Moon’s arrest in his residential dormitory was “without authority of
   law.”




                                                9
Case: 21-50193      Document: 00516198525           Page: 10   Date Filed: 02/10/2022




                                     No. 21-50193


            “When the alleged detention results from an unlawful arrest, to prove
   instigation a plaintiff must show that the defendant clearly directed or
   requested the arrest.” Rodriguez, 92 S.W.3d at 507. The arrest must be made
   by the officer, not of their own volition, but to carry out the request of the
   defendant. Id. As the Texas Supreme Court explained, instigation “is the
   equivalent, in words or conduct, of ‘Officer, arrest that man!’” Id. (quoting
   Restatement (Second) of Torts § 45A cmt. c (Am. L. Inst. 1965)). A
   defendant may also be liable for “instigating an unlawful arrest if he
   knowingly provides false information to law enforcement authorities
   resulting in the arrest.” Id. at 509. “Merely providing inaccurate or
   incomplete information, however, will not make a party liable for instigating
   a subsequent false imprisonment.” Id. at 510.
            Because Olivarez and Dove did not participate in Moon’s arrest,
   Moon must show that Olivarez and Dove instigated his May 1, 1987 arrest to
   prevail on his Texas false imprisonment claim. We now turn to address this
   claim.
                                         A.
            First, with respect to whether Detective Olivarez instigated Moon’s
   arrest: the evidence shows that Olivarez’s involvement in this case was
   limited to a single conversation with Villa, the lead detective investigating
   DM’s sexual assault. Early in the investigation, Olivarez told Villa to “check
   the computer so as to find [Moon’s] PD number.” He further told Villa that
   he “had read a rape case on the same subject Moon from 1984” and that he
   also had “booked [Moon] for Burglary of Habitation around November” the
   year before. It is plain that, in this single conversation, Olivarez did not
   “clearly direct or request [Moon’s] arrest.” Rodriguez, 92 S.W.3d at 507.
   Instead, the record is undeniably clear that it was DM’s identification of
   Moon as the man that raped her in the photographic lineup that prompted




                                          10
Case: 21-50193       Document: 00516198525              Page: 11      Date Filed: 02/10/2022




                                         No. 21-50193


   Moon’s arrest. There is no evidence that Villa proceeded to arrest Moon
   based on his lone conversation with Olivarez.
           Moon nonetheless argues that Olivarez “instigated” his arrest by
   knowingly making false statements to Villa about Moon’s criminal history—
   i.e., falsely claiming that Moon was a burglar and a rapist. But, even assuming
   that Olivarez did knowingly make false statements to Villa about Moon’s
   criminal history, Moon failed to establish that Olivarez “instigated” his
   arrest. 9 It is not enough for a plaintiff to merely point to any knowing false
   statement the defendant gave to the police and assert that the defendant
   “instigated” his arrest. Rather, the plaintiff must show that the knowingly
   false statement by the defendant caused his unlawful arrest. 10 Rodriguez, 92
   S.W.3d at 507, 509; see also Alsheikh v. Dyab, No. 07-08-00162-CV, 2010 WL
   1380978, at *4 (Tex. App. Apr. 7, 2010) (affirming lower court finding of
   instigation where plaintiff falsely reported to the police that his former
   business partner robbed him at gunpoint). In this case, the record is clear
   that it was DM’s identification of Moon as her rapist that caused Moon to be
   arrested—not Olivarez’s purported false statements about Moon’s criminal
   history. See Rios v. State, 376 S.W.3d 238, 243 (Tex. App. 2012) (holding that
   eyewitness statement alone was sufficient to establish probable cause to


           9
              We note, however, that Olivarez’s statement to Villa that he “had read a rape
   case on the same subject Moon from 1984 and booked him for [burglary] around November
   of last year” was true. Moon was indeed previously arrested for aggravated sexual assault
   and for burglary. It is of no consequence that Olivarez failed to disclose that the 1984
   charges against Moon had been dismissed or that Moon had been acquitted of the prior
   burglary because “[m]erely providing inaccurate or incomplete information . . . will not
   make a party liable for instigating a subsequent false imprisonment.” Rodriguez, 92 S.W.3d
   at 510.
           10
              As we have previously discussed, “instigation” of false imprisonment under
   Texas law is a causation standard. Rodriguez, 92 S.W.3d at 507. To be liable for
   “instigation,” the knowing false statement provided by the defendant must “in fact cause”
   or “result[] in” the arrest. Id. at 507, 509.




                                              11
Case: 21-50193     Document: 00516198525           Page: 12   Date Filed: 02/10/2022




                                    No. 21-50193


   arrest suspect). In short, any purported false statement by Olivarez about
   Moon’s criminal history is too attenuated in the light of the victim’s
   identification of Moon as her rapist to be the cause of Moon’s arrest.
                                         B.
          Neither does the evidence support the conclusion that Detective
   Dove instigated Moon’s arrest. Dove’s involvement in the purportedly
   suggestive lineup occurred after Moon was arrested. It follows that, Dove
   could not have “clearly directed or requested [Moon’s] arrest.” Rodriguez,
   92 S.W.3d at 507.
          Moon nevertheless asserts that Dove instigated his imprisonment. He
   argues (1) the purportedly suggestive lineup Dove helped conduct
   “ensured” his imprisonment, (2) Dove made false statements in the KN
   case, and (3) Dove failed to release Moon when required by law. These
   arguments are unconvincing. First, even if a purportedly suggestive lineup
   did “ensure” Moon’s detention in jail, the lineup occurred after Moon was
   arrested and in jail. Thus, the lineup, and Dove’s participation in it, did not
   clearly direct, request, or result in Moon’s arrest. See Rodriguez, 92 S.W.3d
   at 507, 509 (requiring a plaintiff to show that the defendant clearly directed,
   requested, or knowingly made a false statement that resulted in plaintiff’s
   arrest to prove instigation). Second, at the time of Dove’s purportedly false
   statements in the KN case, Moon had already been arrested, so neither did
   those statements cause Moon’s arrest. See id. at 509. Furthermore, any
   purportedly false statements that Dove may have made in the KN case are
   unconnected to whether he instigated Moon’s arrest in the DM case. Third,
   Moon only raised the argument that Dove failed to release him when required
   by law in a footnote in his opening brief. This argument is therefore waived.
   See Arbuckle Mountain Ranch of Tex., Inc. v. Chesapeake Energy Corp., 810 F.3d
   335, 339 (5th Cir. 2016) (“Arguments subordinated in a footnote are




                                         12
Case: 21-50193      Document: 00516198525             Page: 13     Date Filed: 02/10/2022




                                       No. 21-50193


   insufficiently addressed in the body of the brief, and thus are waived.”
   (internal quotations omitted)).
                                            IV.
          In this appeal, we have noted that the elements of false imprisonment
   under Texas state law are (1) willful detention; (2) without consent; and
   (3) without authority of law, and that the plaintiff must satisfy all three
   elements to prevail on his false imprisonment claim. We have decided this
   case on the basis that Moon failed to satisfy the first element—willful
   detention by the defendants. Willful detention may be shown even when the
   defendant does not actively detain the plaintiff if the defendant instigates the
   false imprisonment: that is to say, the defendant engages in conduct that is
   intended to cause one to be detained, and in fact causes the detention. There
   is no evidence to support Moon’s contention that defendants instigated his
   arrest, and consequently, he fails on that element. In short, because Moon
   fails to demonstrate that his arrest was instigated by Detectives Olivarez and
   Dove, his false imprisonment claim under Texas state law fails. Accordingly,
   the district court did not err in granting summary judgment in favor of
   Olivarez and Dove. 11
          For the foregoing reasons, the judgment of the district court is, in all
   respects,
                                                                       AFFIRMED.




          11
            Because we conclude that Moon failed to show that Olivarez and Dove willfully
   detained him, and therefore his false imprisonment claim fails, we will not reach the
   remaining issues in this case.




                                            13